                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

SERGIO BONILLA, on behalf of himself and
all others similarly situated,
                                                        CASE NO. 1:20-cv-07390
               Plaintiff,
                                                        Hon. Virginia M. Kendall
       v.

ANCESTRY.COM OPERATIONS INC., a
Virginia Corporation; ANCESTRY.COM INC.,
a Delaware Corporation; ANCESTRY.COM
LLC, a Delaware Limited Liability Company;
and DOES 1 through 50, inclusive,

               Defendants.



 [PROPOSED] ORDER GRANTING JOINT MOTION FOR LEAVE TO FILE BRIEFS
                   IN EXCESS OF FIFTEEN PAGES

       IT IS HEREBY ORDERED that the parties’ Joint Motion for Leave to File Briefs In

Excess of Fifteen Pages is GRANTED.

       Defendants Ancestry.com Operations Inc., Ancestry.com Inc., and Ancestry.com LLC

(collectively “Ancestry”) may file a Motion to Dismiss brief in excess of fifteen pages but no

more than twenty-five pages. Plaintiff may file an opposition thereto in excess of fifteen pages

but no more than twenty-five pages.

 Dated: _____________________, 2021                 ENTERED:



                                                    _________________________
                                                              Virginia M. Kendall
                                                           United States District Judge




                                                1
